Citation Nr: 1424399	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD), evaluated as 60 percent disabling prior to August 1, 2013, and 30 percent disabling from August 1, 2013.  

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The issues of an increased rating for CAD and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is productive of a requirement of no more than oral hypoglycemic agent and restricted diet; the use of insulin and regulation of activities are not shown.  

2.  PTSD has not been clinically diagnosed as related to service.  

3.  No other acquired psychiatric disorder has been clinically diagnosed as due to or related to service.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013). 

2.  PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f) (2013). 

3.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The RO associated the Veteran's private treatment records, with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The February and March 2010, October 2010, December 2011, and November 2012 examinations were thorough examinations of the Veteran.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing before the undersigned VLJ.  The Veteran did not request a hearing in connection with his claims. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Diabetes Mellitus

The Veteran asserts that his diabetes mellitus, type II, is more severe than the current evaluation reflects.  He states that his diabetes warrants a higher evaluation.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3  (2013). 

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By history, the Veteran was granted service connection for diabetes mellitus, type II, by rating decision of November 2009.  A 20 percent rating was awarded, effective September 2008.  A 20 percent rating has been in effect since that time under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2013). 

"Regulation of activities" has been defined as the situation where the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446  (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period. 

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent, and a restricted diet.  He exercises, going to the gym, lifting weights and performing aerobics, multiple times per week.  He also indicated that he regularly plays golf.  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, there is no indication in the record that the Veteran's diabetes mellitus prevented him from engaging in strenuous activity.  He indicated during his November 2012 VA examination that he sees a diabetic care provider less than 2 to 3 times per month.  He reported no hypoglycemia or ketoacidosis reaction.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's service-connected erectile dysfunction and CAD have been separately rated.  His erectile dysfunction has been rated as noncompensable.  CAD has a separate rating and is part of the remand below.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

The Board has considered the Veteran's statements that his diabetes mellitus, type II, is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II, according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II, disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II, is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II, that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's diabetes mellitus, type II, may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II, for the entire appellate period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible.  He has also raised the issue of TDIU in connection with this claim.  However, the issue of TDIU is in appellate status and is held in abeyance, as another issue is being remanded and is inextricably intertwined with the TDIU issue on appeal.   


Acquired psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) . 

Post-service evidence reflects no current diagnosis of PTSD.  The Veteran underwent a VA examination in October 2010.  That evaluation report indicates the Veteran's symptomatology did not meet the criteria for PTSD.  There was no diagnosis of a psychiatric disorder.  A December 2010 statement from a psychologist at Family Systems Center indicated, in pertinent part, that records of treatment by this therapist had been destroyed and were not available to VA.  However, he was able to indicate that the Veteran first came to see him for depression and related problems with his marriage.  The therapist indicated that it was clear that the Veteran was suffering from PTSD and symptoms of a personality disorder, not otherwise specified.  He was seen for 5 years, worked through much of his symptomatology, and no longer showed signs of chronic depression.  He completed treatment in 1991 and was given a guarded long-term prognosis.  

The therapist at Family Systems Center never indicated in his statement that the Veteran's PTSD was related in any way to service.  He attributed the Veteran's problems and symptoms of depression to his marriage.   No other medical evidence of record shows a diagnosis of PTSD or any acquired psychiatric disorder related to service during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Moreover, a personality disorder, which was also not attributed to service, is not a disability for VA purposes.  See 38 C.F.R. § 3.303.  

In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  As to PTSD, or any other acquired psychiatric disability, the diagnosis must be rendered in accordance with DSM-IV because service connection cannot be established without a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since the Veteran has not been diagnosed with PTSD, or any other acquired psychiatric disorder, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted. 

In making such determinations, the Board has also considered the Veteran's assertion that he suffers from PTSD.  The Veteran is certainly competent to report symptoms as they come to him through his senses.  However, the determination of whether the Veteran's symptoms give rise to a diagnosis of PTSD or any other acquired psychiatric disorder is beyond his ability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not alleged, nor does the record show, that he has medical expertise that gives him the ability to diagnose his alleged disability.  Indeed, as discussed above, a medical professional opined that the evidence of record did not support a diagnosis of PTSD.  No other psychiatric diagnosis by a medical professional has been made attributing that diagnosis to his active service.  The Board attaches the greater probative weight to those clinical findings than to his statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, the evidence of record does not show a diagnosis of PTSD or any other acquired psychiatric disorder.  Accordingly, the appeal is denied. 


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



REMAND

The Veteran alleges that his CAD is more severe than his current evaluation of 30 percent reflects.  He has varied levels of evaluation rated during the appellate period varying from 60 percent to 30 percent.  A review of the record shows that his METS level has changed throughout the appeals period, but all of his METS levels appear to have been estimates.  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

The provisions of 38 C.F.R. § 4.100 indicates that METS testing is required in all  cases except when there is a medical contraindication; when the left ventricular ejection fracture has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; when a 100 percent evaluation can be assigned on another basis; or if the left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

In connection with this claim, the examiner on occasion has indicated that the Veteran did not display any symptoms, but at no time has there been an indication why adequate testing of METS was not performed, or if testing for METS was contraindicated.  If so, the examiner should have explained why, and then provided an estimated METS.  This was not done.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2013).  Therefore, the Veteran warrants additional examination with regard to his cardiac condition. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of the Veteran's CAD, status post coronary artery bypass graft times three vessels.  The examiners who performed the previous VA examinations in March 2010, December 2011 and November 2012 should be contacted, and, if possible, indicate if the Veteran's METS score was the result of laboratory determination of METS by exercise testing and if not, explain why, and how the estimated METS score was derived.  If the aforementioned VA examiners are not available, another VA examiner should provide these findings.  Thereafter, additional VA examination should be performed.  All indicated studies, to include exercise testing, should be performed.  The examiner should thoroughly review the claims folder in connection with the examination.  The METS score should be provided and the left ventricular dysfunction with an ejection fraction must be provided.  If these tests cannot or should not be undertaken, the examiner should provide a complete explanation as to why this is so.

2.  Thereafter, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities. 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone, or in the aggregate, are of such severity as to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.   

3.  When the development requested has been completed, the increased rating claim for CAD and TDIU should again be reviewed by the AOJ on the basis of all of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


